 1   LAW OFFICES OF S. CHANDLER VISHER
     S. Chandler Visher (State Bar No. 52957)
 2   268 Bush St., #4500
 3   San Francisco, California 94104
     Telephone: (415) 901-0500, Facsimile: (415) 901-0504
 4   chandler@visherlaw.com
 5   Attorney for plaintiffs
 6
 7                             UNITED STATES DISTRICT COURT
 8                         NORTHERN DISTRICT OF CALIFORNIA
 9                                    SAN FRANCISCO DIVISION
10
11   CHRISTOPHER N. VISHER and                      No. 3:18-cv-02472-SK
     INHERITANCE LOAN COMPANY, a
12
     California joint venture partnership,
                                                    MODIFIED ORDER RE PLAINTIFFS’
13                                                  MOTION FOR SUPPLEMENTAL
                               Plaintiffs,
                                                    EXPEDITED DISCOVERY ORDER
14
     v.                                             Regarding Docket No. 16
15
     ERIK J. ROSE and INHERITANCE
16   LOAN, LLC., a Puerto Rican LLC,
17                             Defendants.
18
19          The Court is in receipt of the supplemental discovery motion filed by Plaintiffs Christopher N.
20   Visher and Inheritance Loan Company (collectively “Plaintiffs”). (Dkt. 16.) The Court treats this
21   motion as an ex parte administrative motion pursuant to Civil Local Rule 7-10. The motion is
22   appropriate for decision without oral argument in accordance with Civil Local Rule 7-1(b). Therefore,
23   the hearing scheduled for Monday, January 21, 2019 at 9:30 a.m., is VACATED.
24          Having reviewed Plaintiffs’ motion and good cause appearing, the motion is GRANTED
25   IN-PART, as follows:
26          1.      Plaintiffs may seek information from telephone carrier AT&T Inc., dba AT&T
27   Communications, for the name and billing address for the subscriber assigned telephone
28   number 415-793-2882. The Court DENIES Plaintiff’s request for the subscriber’s credit

                                                                                                     1
 1   card number used for payment of service charges. To pursue this information, Plaintiff
 2   shall submit a proposed order for the Court’s signature entitled “Order Granting
 3   Plaintiffs’ Motion for Leave to Take Immediate Discovery” for service on AT&T that is
 4   in compliance with this order, that is substantially similar to the form found at
 5   Exhibit B to the Declaration of S. Chandler Visher for the Court’s signature
 6          2.     Plaintiffs may serve immediate discovery on Comcast Cable Communications,
 7   LLC ("Comcast") to obtain the identity and address of the subscriber assigned telephone
 8   number 510-735-9846. To pursue this information, Plaintiff shall submit a proposed
 9
     order for the Court’s signature entitled “Order Granting Plaintiffs’ Motion for Leave
10
     to Take Immediate Discovery” for service on Comcast that is in compliance with this
11
     order, that is substantially similar to the form found at Exhibit B to the Declaration of
12
     S. Chandler Visher for the Court’s signature.
13
            3.     Plaintiffs may serve immediate discovery on the California Department of
14
     Motor Vehicles ("DMV") to obtain the registered owner address of any vehicle currently
15
     registered under the name of Erik J. Rose; and for the address of Erik J. Rose, California
16
     Drivers License number C0638398. To pursue this information, Plaintiff shall submit a
17
     proposed order for the Court’s signature entitled “Order Granting Plaintiffs’ Motion
18
     for Leave to Take Immediate Discovery” for service on DMV that is in compliance
19
     with this order, that is substantially similar to the form found at Exhibit B to the
20
     Declaration of S. Chandler Visher for the Court’s signature, however, excluding the
21
     notice provisions which are in applicable to the DMV.
22
23
            IT IS SO ORDERED.
24
25   Date: December 20, 2018
26
27                                                      ________________________________
                                                        Sallie Kim, Magistrate Judge
28


                                                                                                  2
